17‐3917 
Astoria Gen. Contracting Corp. and Dimitrios Koutsoukos v. City of New York Office of the Comptroller, et. al. 
 
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                           

                                   SUMMARY ORDER 
                                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO 
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S 
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN 
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY 
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT 
REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 29th day of October, two thousand 
eighteen. 
 
PRESENT:  JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                   GUIDO CALABRESI, 
                            Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
ASTORIA GENERAL CONTRACTING CORP. AND 
DIMITRIOS KOUTSOUKOS, 
                   Plaintiffs‐Appellants, 
 
                   ‐v.‐                                         17‐3917 
 
CITY OF NEW YORK OFFICE OF THE 
COMPTROLLER, SCOTT M. STRINGER, AS 
COMPTROLLER OF THE CITY OF NEW YORK, 


                                                         1 
JOHN C. LIU, AS FORMER COMPTROLLER, 
SAMUEL PEPPER, AS WAGE INVESTIGATOR, 
NEW YORK CITY DEPARTMENT OF EDUCATION, 
DAVID N. ROSS, AS EXECUTIVE DIRECTOR OF 
THE NEW YORK CITY DEPARTMENT OF 
EDUCATION, JAY MILLER, JOHN SHEA, JOSE 
QUIROZ, JOHNNY CISNEROS, THOMAS FENNELL 
AND VOLKERT BRAREN, 
                   Defendants‐Appellees, 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR PLAINTIFFS‐APPELLANTS:                    JOSEPH O. GIAIMO, Giaimo 
                                              Associates, LLP; Manhasset, NY. 
 
FOR DEFENDANTS‐APPELLEES                      ELINA DRUKER, Assistant 
                                              Corporation Counsel (Richard 
                                              Dearing, of Counsel, on the brief), for 
                                              Zachary W. Carter, Corporation 
                                              Counsel of the City of New York; 
                                              New York, NY. 
 
         Appeal from a judgment of the United States District Court for the 
Southern District of New York (Buchwald, J.). 
          
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court is 
AFFIRMED. 
          
         Astoria General Contracting Corp. (“Astoria General”) and Dimitrios 
Koutsoukos appeal from a judgment of the United States District Court for the 
Southern District of New York (Buchwald, J.) dismissing for failure to state a 
claim their complaint alleging substantive and procedural due process violations 
by municipal authorities.  The claim for money damages was dismissed on the 
grounds of issue and claim preclusion; the claims for injunctive and declaratory 
relief were dismissed pursuant to Younger abstention.  We assume the parties’ 



                                          2 
familiarity with the underlying facts, the procedural history, and the issues 
presented for review. 
        
       Astoria General, a general contractor wholly‐owned by Koutsoukos, 
entered into three contracts in 2007 with the Department of Education (“DOE”) 
to repair and install rolling doors in public schools throughout New York City.  
In 2012, Johnny Cisneros, a wage investigator for the DOE, began investigating 
the company.  The DOE concluded that Astoria General had breached various 
contractual provisions (including those that required Astoria General to pay 
prevailing wages) and terminated the contracts.  During the investigation, the 
Comptroller directed DOE to withhold over $1 million in payments due to 
Astoria General.  Plaintiffs allege that Cisneros induced three employees to sign 
false wage complaints by threatening their jobs and promising payments to them 
out of funds withheld from Astoria General.   
        
       The DOE referred the prevailing wage law violation to the Comptroller, 
which commenced administrative proceedings under Labor Law § 220.  After a 
hearing before the New York City Office of Administrative Trials and Hearings, 
the administrative law judge (“ALJ”) found that Plaintiffs had violated the 
prevailing wage law and falsified payroll records.  Astoria Gen. Contr. Corp., 
OATH Index No. 1257/14 at *31–32 (July 20, 2015).  The Appellate Division, First 
Department affirmed the decision in relevant part.  Matter of Astoria Gen. Contr. 
Corp. v. Stringer, 144 A.D.3d 603 (1st Dep’t 2016). 
        
       With payments from DOE withheld, Astoria General defaulted on its 
payments to a subcontractor, Gym Door Repairs, Inc., which sued Astoria 
General.  Astoria General and Koutsoukos in turn filed a third‐party complaint 
against DOE and its executive director, David Ross, alleging (inter alia) that the 
DOE violated their due process rights under the Fourteenth Amendment and 
Article I, Section 6 of the New York State Constitution.  The state trial court 
dismissed the due process claim, Gym Door Repairs, Inc. v. Astoria Gen. Contr. 
Corp., 2014 N.Y. Misc. LEXIS 33758, at *3 (Sup. Ct. Queens Co. June 30, 2014), 
and the Appellate Division, Second Department affirmed in relevant part, Gym 
Door Repairs, Inc. v. Astoria Gen. Contr. Corp., 144 A.D.3d 1093 (2d Dep’t 2016). 
        
        



                                        3 
       While the administrative and state court actions were pending, Plaintiffs 
brought this action pursuant to 42 U.S.C. §§ 1983 and 1988 asserting procedural 
and substantive due process claims under the Fourteenth Amendment.  The 
procedural due process claim alleged that Defendants “unlawfully and 
fraudulently conspired to terminate plaintiff’s contracts with DOE and 
confiscated its funds” and “denied pre‐deprivation safeguards” and adequate 
“post‐deprivation process.”  Br. of Appellants 16.  The substantive due process 
claim alleged that “defendants’ actions were arbitrary and conscience‐shocking.”  
Id.  Plaintiffs seek declaratory and injunctive relief, and money damages.   
        
       We review de novo the dismissal of a complaint under Federal Rule of 
Civil Procedure 12(b)(6), accepting all factual allegations as true and drawing all 
reasonable inferences in favor of the plaintiff.  Ahlers v. Rabinowitz, 684 F.3d 53, 
60 (2d Cir. 2012).  To survive a Rule 12(b)(6) motion to dismiss, the complaint 
must plead “enough facts to state a claim to relief that is plausible on its face.”  
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). 
        
       The doctrine of collateral estoppel bars re‐litigation of a legal or factual 
issue that was previously decided if: “(1) the issue ‘has necessarily been decided 
in the prior action and is decisive of the present action,’ and (2) there has been ‘a 
full and fair opportunity to contest the decision now said to be controlling.’”  
Giakoumelos v. Coughlin, 88 F.3d 56, 59 (2d Cir. 1996) (quoting Schwartz v. 
Public Administrator, 24 N.Y.2d 65, 71 (1969)). 
        
       The administrative court decision satisfies the elements of collateral 
estoppel and has preclusive effect.  “New York courts will give administrative 
determinations preclusive effect if made in a quasi‐judicial capacity and with a 
full and fair opportunity to litigate the issue.” Burkybile v. Bd. of Educ. of 
Hastings‐On‐Hudson Union Free Sch. Dist., 411 F.3d 306, 312 (2d Cir. 2005).  
Plaintiffs’ procedural and substantive due process claims hinge on the allegation 
that Defendants engaged in a conspiracy to target them in a prevailing wage 
investigation.  But Plaintiffs raised the identical issue in the administrative 
proceeding, arguing that “the investigation was a result of a conspiracy between 
the DOE and the Comptroller” and that the three employees “were lying because 
they expected to get $300,000 each based on what Cisneros told them.”  Astoria 
Gen. Contr. Corp., OATH Index No. 1257/14 at *24–25 (July 20, 2015).  Finding 



                                          4 
that that the investigators were “professional and articulate” and did not 
“appear[] to have any personal animus or bias toward respondents,” and that the 
employees’ testimony was “generally reliable” as well as corroborated, the ALJ 
ruled that the “assertion that there was a conspiracy personally motivated by the 
investigators” was “without merit.”  Id. at *25–26.  Plaintiffs’ arguments 
contesting the decision’s preclusive effect as to the existence of a conspiracy are 
without merit. 
        
       Likewise, the state court action afforded a full and fair opportunity to 
litigate the issue of whether Plaintiffs were deprived of adequate legal process 
when the DOE withheld payments and terminated the contracts.  Plaintiffs raised 
the identical arguments that the DOE violated their due process rights “by failing 
to respond to a notice of protest, failing to afford [Astoria General] a hearing, and 
failing to produce evidence of wrongful conduct.”  Gym Door Repairs, Inc., 2014 
N.Y. Misc. LEXIS 33758 at *3.  The court ruled that there was no violation of 
Astoria General’s due process rights because “[t]he funds allegedly owed to 
[Astoria General] have been withheld by the Comptroller,” who was “statutorily 
authorized to withhold moneys due to a contractor pending an investigation 
regarding insufficient wages.”  Id. at *3–4 (internal quotation marks omitted).  In 
affirming the dismissal, the Second Department held that “the availability of an 
ordinary breach of contract action is sufficient to satisfy the necessary 
requirements of due process.”  Gym Door Repairs, Inc., 144 A.D.3d at 1097.  
Plaintiffs’ arguments disputing the preclusive effect of the state court’s 
determination again fail. 
        
       We have considered Plaintiffs’ remaining arguments and conclude that 
they are without any merit.  The judgment of the district court is AFFIRMED. 
        
        
                                         FOR THE COURT: 
                                         CATHERINE O’HAGAN WOLFE, CLERK 




                                          5